Name: COMMISSION REGULATION (EC) No 3425/93 of 14 December 1993 amending Annexes I and II to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: health;  animal product;  deterioration of the environment
 Date Published: nan

 No L 312/ 12 Official Journal of the European Communities 15. 12. 93 COMMISSION REGULATION (EC) No 3425/93 of 14 December 1993 amending Annexes I and II to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be esta ­ blished for eggs, milk or honey ; Whereas abamectin should be inserted into Annex I to Regulation (EEC) No 2377/90 ; Having regard to the Treaty establishing the European Community, Whereas ketanserin in tartrate, fertirelin acetate and human menopausal urinary gonadotrophin should be inserted into Annex II to Regulation (EEC) No 2377/90 ; Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veteri ­ nary medicinal products in foodstuffs of animal origin ('), as last amended by Regulation (EEC) No 2901 /93 (2) and in particular Articles 6 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food ­ producing animals ; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorizations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 8 1 /851 /EEC (3), as amended by Directive 90/676/EEC (4) to take account of the provisions of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the adaptation to technical progress of the directives on the removal of technical barriers to trade in the veterinary medicinal products sector, Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant informa ­ tion concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs ; HAS ADOPTED THIS REGULATION : Whereas, in establishing maximum residue limits for resi ­ dues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of resi ­ dues (marker residue) ; Article 1 Annexes I and II to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney ; whereas, however, the liver and kidney are frequently removed from carcasses moving in interna ­ tional trade, and maximum residue limits should there ­ fore also always be established for muscle or fat tissues ; This Regulation shall enter into force on the sixtieth day following its publication in the Official Journal of the European Communities. (3 OJ No L 317, 6. 11 . 1981 , p. 1 .(') OJ No L 224, 18 . 8 . 1990, p. 1 . (2) OJ No L 264, 23. 10 . 1993, p. 1 . 0 OJ No L 373, 31 . 12 . 1990, p. 15. 15. 12. 93 Official Journal of the European Communities No L 312/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1993 . For the Commission Martin BANGEMANN Member of the Commission A N N E X A. In An ne x I, po in t '2. 1. Ag en ts ac tin g ag ain st en do pa ra sit es 't he fo llo wi ng m od ifi ca tio n is m ad e to : '2 .1 .1 . A ve rm ec ti ns No L 312/ 14 Ph ar m ac ol og ic al ly ac tiv e M ark er res idu e An im al sp ec ies M RL s Ta rg et tis su es Ot he r pr ov isi on s su bs ta nc es (s ) 2.1 .1. 2. A ba m ec tin A ve rm ec tin B la Bo vi ne 20 µg /k g Li ve r 10 jig /k g Fa t' B. In A nn ex II th e fo llo wi ng he ad in gs ar e ad de d : '2 . O rg an ic co m po un ds Official Tournai of the European Communities Ph arm ac olo gic all y ac tiv e su bs tan ce s(s ) An im al sp ec ies Ot he r pr ov isi on s 2.2 .K eta ns er in tar tra te Eq ui da e 2. 3. Fe rt ir el in ac et at e B ov in e 2.4 .H um an m en op au sa l ur in ar y go na do tro ph in Bo vi ne ' 15. 12. 93